*
          ATTORNEY GRIEVANCE COMMISSION                                           IN   THE
          OF MARYLAND                                                      *
                                                                                  COURT OF APPEALS
                                                                           *
                                                                                  OF    MARYLAND
                                                                           *
                   Petitioner
                                                                           *
                                                                                  Misc. Docket   AG
                                                                           *
          v.
                                                                           *            1
                                                                                  N0.
          DALE EDWARD ROWLAND                                              *

                                                                           *
                                                                                  September Term, 2018
                                                                           *
                   Respondent
                                                                           *

                                                      QM
          This matter came before the Court on the Joint Petition ofthe Attorney Grievance

Commission 0f Maryland and                the Respondent, Dale              Edward Rowland,     t0 indeﬁnitely


suspend the Respondent from the practice of law. The Court having considered the Petition,

it is   this   __
               28th   day of       September           ,
                                                           2018

           ORDERED,        that the    Respondent, Dale Edward Rowland, be and he hereby                           is



indeﬁnitely suspended from the practice 0f law in the State of Maryland, effective sixty

(60) days from the date Ofthis Order, for Violating Rules 1.1, 1.15(a)                  & (b), and 19-308. 1(b)
of the    MLRPC/MARPC,             in effect at the   time 0f the misconduct, and Maryland Rules 16-

606.1 and 19-407, Rules 16-607 and 19-408, and Rules 16-609 and 19-410; and                         it   is   further


           ORDERED,        that   ajudgment    be,   and hereby      is,   entered against the Respondent and

in favor       of the Attorney Grievance Commission               in the   amount 0f $320.00; and   it   is   further


           ORDERED,        that, sixty   (60) days from the date 0f this Order, the Clerk of the Court

shall    remove    the   name Dale Edward Rowland from                 the register 0f attorneys in the Court

and     certify that fact to the Client Protection         Fund 0f the Bar of Maryland and        all    Clerks 0f

all   judicial tribunals in this State in accordance with             Maryland Rule 19-736(d).




                2018-09-28                                        /s/ Mary Ellen Barbera
                13:46-04:00                                       Chief Judge